Citation Nr: 1034258	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
infraspinatus tendinopathy of the left shoulder.

3.  Entitlement to an initial compensable rating for bilateral 
dry eye with corneal erosions.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 2002 to November 
2002 and December 2003 to March 2005; thereafter, he served with 
the Army National Guard.  

The low back disability claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of the 
RO in Cleveland, Ohio, which, in relevant part, denied service 
connection for the disability.  The May 2007 decision also denied 
service connection for left shoulder and bilateral eye 
conditions, which were later granted in a March 2008 rating 
decision.  The appellant has appealed the initial ratings 
assigned to the left shoulder and bilateral eye disabilities.  

The appellant testified before the undersigned at a June 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant testified before the undersigned that he recently 
ended service with the West Virginia National Guard in January 
2010.  The claims file reflects service treatment records through 
his service with the National Guard, ending in March 2005, the 
end of his period of active service.  The National Guard does, 
however, conduct periodic physical evaluations on an at least 
quadrennial basis.  The appellant would have been provided a 
physical evaluation in the course of ordinary inactive service.  
Such an evaluation may provide additional evidence regarding his 
back, eye and shoulder claims.  Thus, potentially relevant 
records as to each of the appellant's claims are outstanding.  
The RO must obtain any such records.

The appellant indicated in his testimony before the undersigned 
that his service connected bilateral dry eye disability had 
worsened, with increasing headaches which he believes are 
associated with the disability.  The appellant also reported that 
he underwent left shoulder surgery in 2008.  The Board notes that 
the appellant's last VA examination in connection with either 
claim was in 2007.  As the appellant was last afforded an 
examination over three years ago and his statements suggest an 
increase in symptomatology since that time, the Board finds that 
an additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  The appellant is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The appellant's service treatment records 
from March 2005 to January 2010 with the West 
Virginia National Guard should be obtained 
from the appropriate agency.  All requests 
for information and all responses must be 
recorded in the claims file.

2.  Schedule the appellant for a VA 
examination to determine the current nature 
and severity of his bilateral dry eye 
disability and left shoulder infraspinatus 
tendinopathy.  Sufficient evaluations should 
be scheduled to evaluate the appellant's eye, 
headache and left shoulder symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected left shoulder disabilities 
with a full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


